                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


STEWART D. BROWN,

                             Plaintiff,
       v.                                                          Case No. 19-cv-1762-bhl


JOHN DOE DOCTOR and
JANE DOE NURSE,

                             Defendants.


                                  DECISION AND ORDER


       On December 18, 2020, the Court screened pro se plaintiff Stewart Brown’s amended

complaint and allowed him to proceed on Eighth Amendment claims against an unidentified doctor

and nurse. On January 8, 2021, in response to a motion filed by Brown, the Court explained how

Brown could obtain the information he needs to identify the Doe Defendants and clarified the

deadline by which he must identify them. Dkt. No. 21. A few days later, Brown filed a motion to

compel, in which he asks the Court to compel Sheboygan County Detention Facility to provide

him with the names of the Doe Defendants. Dkt. No. 23. Brown’s motion is dated January 7,

2021, suggesting that he prepared the motion before he received the Court’s January 8, 2021 order

and guidance. The Court will deny Brown’s motion to compel and direct him to carefully read

and comply with the guidance in the Court’s January 8, 2021 order. That decision addresses the

concerns Brown raises in his motion to compel.

       Brown also filed a motion for reconsideration of the Court’s decision denying his motion

for the appointment of counsel. Dkt. No. 24. On December 18, 2020, the Court noted that Brown

had shown a firm grasp of the events alleged and an understanding of his constitutional claims.




            Case 2:19-cv-01762-BHL Filed 01/13/21 Page 1 of 3 Document 26
As such, the Court found he was capable of representing himself at this time. Brown disagrees.

He argues that the Court should recruit counsel to represent him because he has limited education,

the case involves medical issues, and he does not have the experience or skills of a lawyer.

       Brown’s arguments, which are largely the same arguments he made in his original motion,

do not convince the Court that Brown is unable to represent himself at this time. It is indisputable

that Brown would benefit from the assistance of a lawyer—all plaintiffs do—but that is not the

pertinent question. When deciding whether to recruit counsel, the Court must consider the

difficulty of litigating the claim and Brown’s competence to do so.             Brown’s claim is

straightforward—he alleges that, despite a diagnosis of prostate cancer and a doctor’s order that

he be evaluated, Defendants failed to schedule him for an evaluation. Brown has firsthand

knowledge of his interactions with Defendants and with his prior healthcare provider, and, after

he identifies Defendants, he will be able to use discovery to obtain documents and other

information that he believes will help him prove his claims. Although he may be unfamiliar with

some rules and procedures, the Court will give him guidance where appropriate, as it did in its

January 8, 2021 decision. Brown’s filings have been clear and easy to understand, and nothing to

date suggests that he will have trouble communicating with the Court or with Defendants.

       Further, at this point, all Brown has to do is identify the Doe Defendants. Once Sheriff

Roeseler’s attorney files a notice of appearance, Brown can use discovery to obtain the information

he needs to learn the Doe Defendants’ names. The Court believes Brown can do this without the

assistance of a lawyer. As the Court already explained, if new challenges arise that Brown feels

he is unable to overcome on his own, he may renew his request for counsel. If he does so, he must

explain what challenges he is facing and why he believes he is unable to overcome them on his

own.



                                                 2

          Case 2:19-cv-01762-BHL Filed 01/13/21 Page 2 of 3 Document 26
     IT IS THEREFORE ORDERED that Brown’s motion to compel (Dkt. No. 23) is

DENIED.

     IT IS FURTHER ORDERED that Brown’s motion for reconsideration (Dkt. No. 24) is

DENIED.

     Dated at Milwaukee, Wisconsin this 13th day of January, 2021.

                                        BY THE COURT:


                                        s/ Brett H. Ludwig
                                        BRETT H. LUDWIG
                                        United States District Judge




                                           3

       Case 2:19-cv-01762-BHL Filed 01/13/21 Page 3 of 3 Document 26
